264 P.3d 252 (2011)
173 Wash. 2d 1001
FRANKLIN COUNTY SHERIFF'S OFFICE; Franklin County Correctional Center; and Franklin County Prosecuting Attorney's Office, Respondents,
v.
Allan PARMELEE, Petitioner.
No. 84610-I.
Supreme Court of Washington.
November 21, 2011.

ORDER
MADSEN, Chief Justice.
¶ 1 Department II of the Court, composed of Chief Justice Madsen and Justices Alexander, Owens, J.M. Johnson and Wiggins, considered at its November 21, 2011, Motion Calendar, whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petitioner's motion to waive the filing fee and copying fees is granted. The Respondents' motion to strike the petition for review is denied. The Petition for Review is granted. Any party may serve and file a supplemental brief within 30 days of the date of this order, see RAP 13.7(d).
For the Court
/s/ Madsen, C.J.
/s/ CHIEF JUSTICE